Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Claims 1-2, 7-8, 12-15 and 19-20 have been amended.
Claims 1-20 are pending.
Claims 1-20 are allowed.


Response to Arguments
Applicant’s arguments, see Remarks filed 6/22/2021, with respect to the pending claims have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of the pending claims have therefore been withdrawn.


Reasons for Allowance
The following is an Examiner's statement of reasons for allowance

I.	The prior art or record fails to teach neither singly nor in combination, the claimed limitations of “transmitting, by a server to a plurality of client devices via a plurality of network connections, a synchronization notification identifying an event and a corresponding future time, the synchronization notification comprising a transmission time, receipt of the synchronization notification causing each of the plurality of client devices to (i) determine a local offset based on the transmission time and a corresponding receipt time, and (ii) execute a local timer based on the corresponding future time and the local offset; initiating, by the server, execution of a server timer set according to the corresponding future time, responsive to transmission of the synchronization notification; receiving, by the server, a first communication from a first client device prior to expiration of the server timer, the first communication sent prior to expiration of the local timer of the first client device; processing, by the server, the first communication from the first client device, responsive to receipt of the first communication prior to expiration of the server timer; receiving, by the server, a second communication from a second client device after expiration of the server timer, the second communication sent prior to expiration of the local timer of the second client device; and discarding, by the server, the second communication from the second client device, responsive to receipt of the second communication after expiration of the server timer” (Claim 1) and “selecting, by a content server from a content database, a first content item for delivery to a plurality of client devices, the first content item associated with assigned a first value; selecting, by the content server from a plurality of additional content items in the content database, a second content item assigned a second value; -3-4847-5314-8653.2Atty. Dkt. No. 112274-0129 (DK-016US)determining, by the content server, that the second value is less than the first value; responsive to determining that the second value is less than the first value, selecting, by the content server from the content database, a third content item assigned a third value within a predetermined range of a difference between the first value and the second value; and transmitting, by the content server to the plurality of client devices, the first content item, the second content item, the third content item, and an identification of a set consisting of the second content item and the third content item” (Claims 8 and 15, differ merely by statutory class).
These limitations are not explicitly disclosed or remotely suggested in the prior art of record. Relevant prior art Aldana et al (USPN 9,867,004) teach wireless stations synchronizing local timers to the access points by maintaining local timing synchronization function offsets (Figures 8A-8C, col.5 line 53-col.6 line 24, col.8 lines 36-64, col.10 lines 28-49); yet fails to explicitly teach the claimed features of “causing each of the plurality of client devices to (i) determine a local offset based on the transmission time and a corresponding receipt time, and (ii) execute a local timer based on the corresponding future time and the local offset; initiating, by the server, execution of a server timer set according to the corresponding future time, responsive to transmission of the synchronization notification…a third content item assigned a third value within a predetermined range of a difference between the first value and the second value; and transmitting, by the content server to the plurality of client devices, the first content item, the second content item, the third content item, and an identification of a set consisting of the second content item and the third content item”. A review of the allowed claims, in view of the Examiner's remarks above and in the previous action where this limitation was objected to as allowable subject matter, indicates that these claims are allowable over the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D. SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448